BY THE COURT
No question of importance arises in this case except on the weight of the evidence. So far as the right to recover on the promissory not is concerned, we think the jury was entirely justified in finding that the note was executed and on sufficient consideration and that the amount of it was justly due.
Salem Shaheen had married the sister of Mary Ansara and for many years Mary Ansara lived in the family of her brother-in-law and sister as a member of the family. She assisted generally about the housework. The record discloses no express contract between her and the defendant to pay for board and room rent. It has long been the settled law of Ohio that where a family relationship exists, and the claimant resides with the family as a member thereof, no implied contract *168will arise to pay for board and room rent, but an express contract must be established by clear and convincing evidence. After Salem Shaheen’s wife died, his sister-in-law, Mary Ansara, was the sole housekeeper and as such received monies which she expended for groceries and general household supplies.
The court cannot say that the verdict and judgment are against the weight of the evidence. We find no error in the ■ record prejudicial to the plaintiff in error.
Williams, Lloyd and Richards, JJ., concur.